IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-22-00286-CR

                             IN RE JAIME LUEVANO


                                Original Proceeding


                           MEMORANDUM OPINION


      From what we can discern from his petition for writ of mandamus filed on

September 1, 2022, relator, Jaime Luevano, seeks to compel the Coryell County District

Attorney’s Office to bring charges against unnamed officials at the Hughes Unit and

Becky Moore, the Coryell County District Clerk. We do not have jurisdiction to issue a

writ of mandamus against a district attorney, unless it is necessary to enforce our

jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b); see also In re Luevano, No. 10-20-

00139-CV, 2020 Tex. App. LEXIS 6159, at **1-2 (Tex. App.—Waco Aug. 5, 2020, orig.

proceeding) (mem. op.); In re Bowens, No. 10-14-00277-CR, 2014 Tex. App. LEXIS 10689,

at *1 (Tex. App.—Waco Sept. 25, 2014, orig. proceeding) (mem. op.) (“As a Court of
Appeals, we have no jurisdiction to compel a district attorney to act except to enforce our

jurisdiction.”). Relator has not alleged any need for this Court to enforce our jurisdiction.

Accordingly, relator’s September 1, 2022 petition for writ of mandamus is dismissed for

want of jurisdiction.




                                                  STEVE SMITH
                                                  Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition dismissed
Opinion delivered and filed September 21, 2022
Do not publish
[OT06]




In re Luevano                                                                          Page 2